Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 21 December 2020 are sufficient so that the objections to the drawings and specification have been overcome. However, upon further review, there are errors that pertain to how the specification is formatted and how amendments thereto must be recorded. Accordingly, further corrections to specification are needed and the proper amendments are set forth below.
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. In particular, the specification has not been properly annotated to include the appropriate markings in a reissue application. 37 CFR 1.173(d) states:
Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
The matter to be omitted by reissue must be enclosed in brackets; and
The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)).
Furthermore, all amendments must be made relative to the issue patent for which the reissue is sought. Applicant’s amendment to the specification received 21 December 2020 were improperly made relative to the amended specification that was filed with the reissue and not made relative to the actual patent. For proper form, the following amendments have been made to the specification:
The descriptions of the figures in their entirety have been amended to include the appropriate markings and read precisely as follows:
-- FIG. 1 is a perspective view of a computing device showing our new design;
FIG. 2 is a top plan view thereof; and
FIG. 3 is a [front] side elevation view [thereof, showing the computing device in closed position.] thereof;
FIG. 4 is a front elevation view thereof; and
FIG. 5 is a rear elevation view thereof. --
The description of the broken line showing is not properly annotated to include the appropriate markings to indicate the changes made. Accordingly, the paragraph in the patent specification that reads:
[The broken lines illustrate portions of the computing device which form no part of the claimed design.]
has been amended to include the appropriate markings and read precisely as follows:
-- The broken lines illustrate [environmental structure] portions of the computing device which forms no part of the claimed design. --
Reminder of duties under 37 CFR §§ 1.178(b) and 1.56
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. D844,559 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
An examiners amendment to the record has been stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/DARLINGTON LY/
Primary Examiner, Art Unit 2914